DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
The rejection of claim 11 under 35 U.S.C. 101 is withdrawn due to applicant’s amendment to the claim.
Applicant’s arguments in light of amendments of the independent claim and in view of Specification are persuasive. The rejection of the claims is withdrawn.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 02/24/2022.
The application has been amended as follows:

In the Claims:
19. (Currently Amended) The system of claim 8, wherein the transacting node is further configured to associate the transaction object with a list of approved blockchains to which the transaction object can be forwarded.

20. (Currently Amended) The system of claim 18, wherein the transacting node is further configured to associate a back-reporting specification with the transaction object, the back-reporting specification specifying permissions for back-reporting a chain of transactions from other blockchains to the first blockchain.
				      Allowable Subject Matter
Claims 1-20 are allowed.
Reason for allowance
The invention defined in claims 1 and 11 are not suggested by the prior art of record. 
The prior art of record (in particular, Li; Hui et al. US 20200059369 A1, NISHIJIMA; Nao
US 20200145234 A1, Nagamine, Shigeru et al. US 20040068465 A1, Floyd; Matthew
Lewis et al. US 10666767 B1, Lee; Jisoo et al. US 20190180276 A1, LYADVINSKY;
Max et al. US 20200320529 A1, Leise; William J. et al. US 20210342946 A1, WU;
Yiming et al. US 20210256007 A1, Arora; Ankur et al. US 20210158312 A1) singly or in
combination does not disclose, with respect to independent claim 1 “receiving a
transaction object at a storage device, the storage device storing one or more
blockchain data structures generated and managed by the storage device for a first
blockchain;
associating the transaction object with a hop count specifying the number of
blockchains to which the transaction object can be forwarded;
cryptographically signing a combination of the transaction object and the hop
count using a cryptographic key associated with the storage device and storing the
signed combination in the one or more blockchain data structures;” and similar limitations of independent claims 11 and 18 in combination with the other claimed features as a whole.
Therefore, independent claims 1 and 11 are allowed.
Dependent claims 2-10 and 12-20 are also allowed based on their dependencies on independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493